Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, Claims 1-20, in the reply filed on September 28, 2021 is acknowledged.
	Claims 1-22 are currently pending. The Examiner has withdrawn Claims 21 and 22 from further consideration because these claims are drawn to non-elected inventions. Claims 1-20 are currently under examination.
Benefit of priority is to May 3, 2016.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
There is a hyperlink “http” at page 52, line 3.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: 
The line numbering in the specification begins at line 5 instead of line 1.
At page 60, para. 1, the sequences appear to be incorrect identified.  
Appropriate correction is required.


Claim 1 is objected to because of the following informalities:  
The method step “i)” comprises a single parenthesis while step “(ii)” comprises double parenthesis. This should be corrected to one or the other for consistency.
  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to a second exogenous nucleic acid encoding a second LMM, yet Claim 1 provides that the second exogenous nucleic acids encodes a therapeutic polypeptide. It appears that Claim 8 should refer to a third exogenous nucleic acid encoding a second LMM.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-7, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fox et al. (US 2008/0182249).
Fox et al. teach the binary expression of human SCD1 and human Cytochrome b5 (page 7, [0111]) and the binary expression of human SCD1 and human cytochrome b5 reductase (page 8, [0113]) from eukaryotic yeast cells, but also from insect and mammalian cells (page 5, [0070]; Claim 1, 11),  which shares 93.5% sequence identity to mouse SCD1  (Claim 6).  Fox et al. teaches that mouse SCD1 (and isoforms) can be used (see [0111], [0113]; Claim 7). Fox et al. do not teach that the SCD1 will increase the yield or rate of production of the cytochrome b5 or cytochrome b5 reductase, or that the SCD1 will increase the ratio of properly:improperly folded cytochrome b5 or cytochrome b5 reductase. However, because the methods claimed and taught by Fox et al. are the same, then these limitation in Claims 3, 4, and 5 are met.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are ejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 10,655,111. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Parent Application SN 15/585,570 (now USP 10,655,111) received a ‘species’ Restriction Requirement 9/10/2018 across pending Claims 1-44, drawn to methods for producing recombinant polypeptides in a cell by expressing an LMM and a recombinant polypeptide (Claims 1-32) and a cell comprising nucleic acid encoding an LMM and a recombinant polypeptide (Claims 33-44). The species elections separated SCD1 (and all LMMs in Table 1) and SREBF1, and the election was of SREBF1. After FAOM, new Claims 45-49 were added into ‘570, drawn to the method and the cells, and adding to the cell a nucleic acid encoding a second LMM that included SCD1.
In the instant claims, these same methods and cells are set forth, with the independent claims focusing on the expression of LMM that is SCD1. Thus, the addition 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656